ON APPLICATION FOR REHEARING
CATES, Judge.
The “scienter” we referred to is that foreknowledge of reasonable consequences which was required by the narrowness of the State’s pleading. The gravamen of the complaint was “removing the Mother of said minor children from the family home *689and leaving the children alone and without anyone to care for or support them.” Pittman thereby caused the alleged secondary mischief. See Thompson v. City of Louisville, 362 U.S. 199, 80 S.Ct. 624, 4 L.Ed.2d 654.
Pittman was not only accused of “removing” the mother but also of “leaving the children,” etc. There was no proof that he had accepted their custody or care.
Hence the State had to prove that he knew or had reasonable cause to believe that the mother was abandoning them.
Probably, when his act without intervention affects a child immediately, a defendant who harms a minor without knowing whether it is under sixteen or not acts at his own peril.
In the foregoing opinion of the majority, we took pains to elaborate on the restricted scope to which the State reduced its allegation of the quo modo of Pittman’s charged offense. Thus we do not reach the question of whether or not under all cases under Code 1940, T. 13, § 366, supra, it is needful to prove directly or by circumstances that the defendant is aware of the illegal character of his act.
Application overruled.